  Case: 4:21-cv-00187-SEP Doc. #: 10 Filed: 04/01/21 Page: 1 of 3 PageID #: 109




                                  IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF MISSOURI
                                            EASTERN DIVISION


JACOB ROSA,                                      )
                                                 )
                   Plaintiff,                    )
                                                 )
         vs.                                     )    Case No.4:21-cv-00187-SEP
                                                 )
MITEK INC.,                                      )
                                                 )
                   Defendant.                    )

                          DEFENDANT MITEK INC.’S MOTION
                        FOR JUDGMENT ON THE PLEADINGS OR,
               IN THE ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT

         Defendant MiTek Inc. (“MiTek”), pursuant to Federal Rule of Civil Procedure 12(c), or in

the alternative Federal Rule of Civil Procedure 56, by and through its undersigned counsel, moves

for judgment on the pleadings or, in the alternative, summary judgment on Count I of Plaintiff

Jacob Rosa’s (“Plaintiff”) Complaint. Count I of Plaintiff’s Complaint alleges MiTek violated the

Emergency Paid Sick Leave Act (“EPSLA” or “Act”) when it failed to provide Plaintiff with paid

sick leave and subsequently terminated him after Plaintiff reported and requested time off due to

his suspected COVID-19 exposure.

         Count I fails because MiTek is not a covered employer under the Act. The EPSLA, by

statutory definition, only applies to employers employing less than five hundred employees within

the United States of America. Despite Plaintiff’s allegation that MiTek employs less than five

hundred employees, MiTek employs more than two thousand employees throughout the United

States of America. Accordingly, the undisputed facts demonstrate that as a matter of law, MiTek

is not subject to the Act’s paid sick leave requirements, and therefore is entitled to judgment as a

matter of law.



4822-5475-9138.2 / 106323-1005
  Case: 4:21-cv-00187-SEP Doc. #: 10 Filed: 04/01/21 Page: 2 of 3 PageID #: 110




         MiTek files contemporaneously herewith, and incorporates by reference herein, its

Memorandum in Support of its Motion for Judgment on the Pleadings or, in the Alternative,

Motion for Summary Judgment explaining in detail why it is entitled to judgment on Count I of

Plaintiff’s Complaint.

         WHEREFORE, Defendant MiTek Inc., respectfully requests this Court grant it a judgment

on the pleadings or, in the alternative, summary judgment on Count I of Plaintiff’s Complaint, and

for such other and further relief as the Court deems just and proper.

                                                   Respectfully submitted,



                                                   /s/ Joseph M. Wientge, Jr.
                                                   Joseph M. Wientge, Jr. #57494MO
                                                   jwientge@littler.com
                                                   Benjamin R. Marble, #69207MO
                                                   bmarble@littler.com
                                                   LITTLER MENDELSON, P.C.
                                                   600 Washington Avenue
                                                   Suite 900
                                                   St. Louis, MO 63101
                                                   Telephone: 314.659.2000
                                                   Facsimile: 314.659.2099

                                                   Attorneys for Defendant MiTek, Inc.




4822-5475-9138.2 / 106323-1005
  Case: 4:21-cv-00187-SEP Doc. #: 10 Filed: 04/01/21 Page: 3 of 3 PageID #: 111




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of April, 2021, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will effectuate service on the following:

         David M. O’Connell
         O’CONNELL & CROSBY, LLC
         223 N. Main St.
         St. Charles, Missouri 63301

         Attorney for Plaintiff

                                                      /s/ Joseph M. Wientge, Jr.




4822-5475-9138.2 / 106323-1005
